Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 31, 2014

                                       No. 04-14-00105-CV

                  IN THE ESTATE OF BILLYE M. HORMUTH, Deceased,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2011-PC-4120
                           Honorable Tom Rickhoff, Judge Presiding

                                          ORDER
       The court reporter has filed a notification of late record stating that the reporter’s record
has not been filed because appellant has: (1) failed to request the record; and (2) failed to pay or
make arrangements to pay the reporter’s fee for preparing the record and appellant is not entitled
to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that: (A) appellant has requested the court reporter to prepare
the reporter’s record, which request must designate the portions of the proceedings and the
exhibits to be included, TEX. R. APP. P. 34.6(b)(1); and (B) either (1) the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date of this order, and the court will
consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court